 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
REVOLVING LOAN AGREEMENT
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
HARRIS & HARRIS GROUP, INC.
 


and
 
 
TD BANK, N.A.
 








Dated as of February 24, 2011

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS



   
Page
     
SECTION  I. DEFINITIONS AND INTERPRETATION
1
     
1.1.
Terms Defined
1
     
1.2.
Accounting Principles
8
     
1.3.
Construction
8
   
SECTION  II. THE LOANS
8
     
2.1.
Revolving Credit - Description
8
     
2.2.
Advances and Payments
9
     
2.3.
Interest
10
     
2.4.
Additional Interest Provisions
11
     
2.5.
Late Fee
11
     
2.6.
Revolving Credit Closing Fee
11
     
2.7.
Non-Utilization Fee
11
     
2.8.
Prepayments
11
     
2.9.
Use of Proceeds
11
     
2.10.
Capital Adequacy
11
     
2.11.
Funding Indemnity
12
     
2.12.
Inability to Determine Interest Rate
12
     
2.13.
Illegality
12
     
2.14.
Requirements of Law
13
   
SECTION  III. SECURITY
13
     
3.1.
Collateral Account
13
   
SECTION  IV. CLOSING AND CONDITIONS PRECEDENT TO ADVANCES
14
     
4.1.
Resolutions, Opinions, and Other Documents
14
     
4.2.
Absence of Certain Events
14
     
4.3.
Warranties and Representations at Closing
14
     
4.4.
Compliance with this Agreement
15
     
4.5.
Officers’ Certificate
15
     
4.6.
Closing
15
     
4.7.
Waiver of Rights
15
     
4.8.
Conditions for Future Advances
15
   
SECTION  V. REPRESENTATIONS AND WARRANTIES
15
     
5.1.
Organization and Validity
15
     
5.2.
Pending Litigation
16
     
5.3.
Title to Properties
16
     
5.4.
Governmental Consent
16
     
5.5.
Taxes
16
     
5.6.
Financial Statements
17
     
5.7.
Full Disclosure
17
     
5.8.
Government Regulations, etc.
17
     
5.9.
Reserved
18
     
5.10.
Names and Intellectual Property
18
     
5.11.
Investments, Guarantees, Contracts, etc.
18




 
 

--------------------------------------------------------------------------------

 




     
5.12.
Subsidiaries
18
     
5.13.
Other Associations
18
     
5.14.
Environmental Matters
18
     
5.15.
Regulation O
19
     
5.16.
Capital Stock
19
     
5.17.
Solvency
19
     
5.18.
Anti-Terrorism Laws
19
   
SECTION  VI. BORROWER’S AFFIRMATIVE COVENANTS
20
     
6.1.
Payment of Taxes and Claims
20
     
6.2.
Maintenance of Properties and Corporate Existence
20
     
6.3.
Other Agreements
21
     
6.4.
Business Conducted
21
     
6.5.
Litigation
21
     
6.6.
Issue Taxes
21
     
6.7.
Unrestricted, Unencumbered Liquid Assets
21
     
6.8.
Financial and Business Infomation
21
     
6.9.
Officers’ Certificates
21
     
6.10.
Collateral Account
22
     
6.11.
Bank Accounts
22
     
6.12.
Reserved
22
     
6.13.
Information to Participant
23
     
6.14.
Material Adverse Developments
23
     
6.15.
Places of Business
23
     
6.16.
Employee Benefit Plans
23
     
6.17.
Power of Attorney
23
     
6.18.
Guaranty of Material Subsidiaries
24
   
SECTION  VII. BORROWER’S NEGATIVE COVENANTS
24
     
7.1.
Merger, Consolidation, Dissolution or Liquidation
24
     
7.2.
Reserved
24
     
7.3.
Liens and Encumbrances
24
     
7.4.
Transactions With Affiliates or Subsidiaries.
24
     
7.5.
Additional Indebtedness
24
     
7.6.
Guarantees
24
     
7.7.
Reserved
24
     
7.8.
Reserved
24
     
7.9.
Use of Lenders’ Name
24
     
7.10.
Miscellaneous Covenants
24
     
7.11.
Jurisdiction of Organization
25
   
SECTION  VIII. DEFAULT
25
     
8.1.
Events of Default
25
     
8.2.
Cure
26
     
8.3.
Rights and Remedies on Default
27
     
8.4.
Nature of Remedies
27
     
8.5.
Set-Off
27
   
SECTION  IX. MISCELLANEOUS
27
     
9.1.
Governing Law
27
     
9.2.
Integrated Agreement
28
     
9.3.
Waiver
28
     
9.4.
Indemnity
28




 
 

--------------------------------------------------------------------------------

 




     
9.5.
Time
28
     
9.6.
Expenses of Lender
29
     
9.7.
Brokerage
29
     
9.8.
Notices
29
     
9.9.
Headings
30
     
9.10.
Survival
30
     
9.11.
Successors and Assigns
30
     
9.12.
Counterparts
31
     
9.13.
Modification
31
     
9.14.
Signatories
31
     
9.15.
Third Parties
31
     
9.16.
Discharge of Taxes, Borrower’s Obligations, Etc.
31
     
9.17.
Withholding and Other Tax Liabilities
31
     
9.18.
Consent to Jurisdiction
31
     
9.19.
Additional Documentation
31
     
9.20.
Waiver of Jury Trial
32
     
9.21.
Consequential Damages
32
     
9.22.
Confidentiality
32

 



 
 

--------------------------------------------------------------------------------

 




 
REVOLVING LOAN AGREEMENT
 
This REVOLVING LOAN AGREEMENT (“Agreement”) is dated this 24th day of February,
2011, by and between HARRIS & HARRIS GROUP, INC., a New York business
corporation with an address of 1450 Broadway, 24th Floor, New York, New York
10018 (“Borrower”) and TD BANK, N.A., a national banking association with an
address at 324 South Service Road, Melville, New York 11747 (“Lender”).
 
BACKGROUND
 
A.           Borrower desires to establish financing arrangements with Lender
and Lender is willing to make loans and extensions of credit to Borrower under
the terms and provisions hereinafter set forth.
 
B.           The parties desire to define the terms and conditions of their
relationship in writing.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
SECTION  I.  DEFINITIONS AND INTERPRETATION
 
1.1.           Terms Defined :  As used in this Agreement, the following terms
have the following respective meanings:
 
Act – The Investment Company Act of 1940, as amended from time to time.
 
Adjusted LIBOR Rate – For the LIBOR Interest Period for each LIBOR Rate Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate determined pursuant to the following
formula:
 
Adjusted LIBOR Rate =                      London Interbank Offered Rate
1 – LIBOR Reserve Percentage
 
Advance(s) – Any monies advanced or credit extended to Borrower by Lender under
the Revolving Credit, including without limitation, cash advances.
 
Advance Request – Shall have the meaning set forth in Section 2.2(b)(ii).
 
Affiliate – Any corporation, partnership, joint venture, trust or unincorporated
organization which, directly or indirectly, controls or is controlled by or is
under common control with the Borrower.  Notwithstanding the foregoing, any
Person that is accounted for under GAAP as a portfolio investment of either
Borrower or a Subsidiary of Borrower shall not, for purposes of this Agreement
or any other Loan Document be deemed an “Affiliate” of the Borrower or such
Subsidiary.
 
Anti-Terrorism Laws – Any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.
 
Authorized Officer – Any officer (or comparable equivalent) of Borrower
authorized by specific resolution of Borrower.
 
 


 
1

--------------------------------------------------------------------------------

 
 
 


Bank Affiliate – With respect to Lender, any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
Lender.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote 25% or more of any class of Capital Stock
having  ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for any such Person, or (y) to direct
or cause the direction of the management and policies of such Person whether by
ownership of Capital Stock, contract or otherwise.
 
Bankruptcy Code – Title 11 of the United States Code entitled “Bankruptcy”, as
now or hereinafter in effect, or any successor statute.
 
Base Rate – The higher of (i) the Federal Funds Rate plus fifty basis points
(0.50%) and (ii) the Prime Rate.  The Base Rate is not necessarily the lowest or
best rate of interest offered by Lender to any borrower or class of borrowers.
 
Base Rate Loans – That portion of the Loans accruing interest based on a rate
determined by reference to the Base Rate.
 
Blocked Person – Shall have the meaning set forth in Section 5.17.
 
Business Day – A day other than Saturday or Sunday when Lender is open for
business in New York, New York.
 
Capitalized Lease Obligations – Any Indebtedness represented by obligations
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP, consistently applied.
 
Capital Stock – Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
other ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing.
 
Change of Control – With respect to Borrower, (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of Capital Stock of Borrower representing more than 45% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
Borrower or (b) the acquisition of direct or indirect control of Borrower by any
Person or group.
 
Closing – Shall have the meaning set forth in Section 4.6.
 
Closing Date – Shall have the meaning set forth in Section 4.6.
 
Code – Internal Revenue Code of 1986, as amended from time to time.
 
Collateral – Shall have the meaning set forth in Section 3.1.
 
Commonly Controlled Entity – An entity, whether or not incorporated, which is
under common control with Borrower within the meaning of Section 4001 of ERISA
or is part of a group which includes Borrower and which is treated as a single
employer under Section 414 of the Code.


Compliance Certificate – Shall have the meaning set forth in Section 6.9.
 


 
2

--------------------------------------------------------------------------------

 
 
Default – Any event, act, condition or occurrence which with notice, or lapse of
time or both, would constitute an Event of Default hereunder.
 
Dollar, Dollars and U.S. Dollars and the Symbol $ – Lawful money of the United
States of America.
 
Environmental Laws – Any and all Federal, foreign, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees and any
and all common law requirements, rules and bases of liability regulating,
relating to or imposing liability or standards of conduct concerning pollution,
protection of the environment, or the impact of pollutants, contaminants or
toxic or hazardous substances on human health or the environment, as now or may
at any time hereafter be in effect from time to time.
 
ERISA – The Employee Retirement Income Security Act of 1974, as the same may be
in effect, from time to time.
 
Event of Default – Shall have the meaning set forth in Section 8.1.
 
Executive Order No. 13224 – The Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same may be in effect from time
to time.
 
Expenses – Shall have the meaning set forth in Section 9.6.
 
Federal Funds Rate – For any day, the rate of interest per annum as determined
by Lender at which overnight Federal Funds are offered to Lender for such day by
major banks in the interbank market, with each change in the Federal Funds Rate
to be automatically and immediately effective on the date of any change in such
rate. Each determination of the Federal Funds Rate by Lender shall be deemed
conclusive and binding on Borrower absent manifest error.
 
GAAP – Generally accepted accounting principles as in effect on the Closing Date
applied in a manner consistent with the most recent reviewed financial
statements of Borrower furnished to Lender and described in Section 5.6 herein.
 
Governmental Authority – Any United States federal, state or local government or
political subdivision, or any agency, authority, bureau, central bank,
commission, department or instrumentality thereof, or any court, tribunal, grand
jury, or arbitration.
 
Guarantor – Shall have the meaning set forth in Section 6.18.
 
Guaranty – Shall have the meaning set forth in Section 6.18.
 
Hazardous Substances – Any substances defined or designated as hazardous or
toxic waste, hazardous or toxic material, hazardous or toxic substance or
similar term, under any Environmental Law.
 
Hedging Agreements – Any Interest Hedging Instrument or any other interest rate
protection agreement, foreign currency exchange agreement, commodity purchase or
option agreement, or any other interest rate hedging device or swap agreement
(as defined in 11 U.S.C. § 101 et. seq.).
 


 
3

--------------------------------------------------------------------------------

 


Indebtedness – All of the following with respect to any Person without
duplication:  (i) indebtedness for money borrowed, (ii) purchase money
obligations, (iii) Capitalized Lease Obligations, (iv) reimbursement obligations
with regard to letters of credit and acceptances; provided, however, that
reimbursement obligations supporting credit or liquidity facilities shall not
constitute Indebtedness until such time as a reimbursement payment becomes due
and payable under the agreement entered into in connection with such
reimbursement obligations, (v) guarantees of the foregoing types of indebtedness
and (vi) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person.
 
Interest Hedging Instrument – Any documentation evidencing any interest rate
swap, interest “cap” or “collar” or any other interest rate hedging device or
swap agreement (as defined in 11 U.S.C. § 101 et. seq.) between Borrower and
Lender (or any Bank Affiliate).
 
IRS – Internal Revenue Service.
 
LIBOR Interest Period – As to any LIBOR Rate Loan, a period of one month, two
months or three months commencing on the date such LIBOR Rate Loan is made, as
selected by Borrower pursuant to the terms of this Agreement (including
continuations and conversions thereof); provided however, (i) if any LIBOR
Interest Period commencing on a given day of a calendar month would otherwise
end on a day for which there is no numerically corresponding day in the relevant
calendar month, such LIBOR Interest Period shall end on the last Business Day of
the relevant calendar month and (ii) no LIBOR Interest Period shall extend
beyond the Revolving Credit Maturity Date.
 
LIBOR Rate Loans – That portion(s) of the Loans accruing interest based on a
rate determined by reference to the Adjusted LIBOR Rate.
 
LIBOR Reserve Percentage – For any day, that percentage (expressed as a decimal)
which is in effect from time to time under Regulation D, as such regulation may
be amended from time to time or any successor regulation, as the maximum reserve
requirement (including, without limitation, any basic, supplemental, emergency,
special, or marginal reserves) applicable with respect to Eurocurrency
liabilities as that term is defined in Regulation D (or against any other
category of liabilities that includes deposits by reference to which the
interest rate of LIBOR Rate Loans is determined), whether or not Lender has any
Eurocurrency liabilities subject to such reserve requirement at that
time.  LIBOR Rate Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to Lender.  The Adjusted LIBOR Rate shall be adjusted automatically on and
as of the effective date of any change in the LIBOR Reserve Percentage.
 
Lien – Any interest of any kind or nature in property securing an obligation
owed to, or a claim of any kind or nature in property by, a Person other than
the owner of the Property, whether such interest is based on the common law,
statute, regulation or contract, and including, but not limited to, a security
interest or lien arising from a mortgage, encumbrance, pledge, conditional sale
or trust receipt, a lease, consignment or bailment for security purposes, a
trust, or an assignment.  For the purposes of this Agreement, Borrower shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.
 


 
4

--------------------------------------------------------------------------------

 


Loans – the unpaid balance of cash Advances under the Revolving Credit which may
be Base Rate Loans or LIBOR Rate Loans.
 
Loan Documents – Collectively, this Agreement, the Revolving Credit Note, the
Guaranty and all agreements, instruments and documents executed and/or delivered
in connection therewith, all as may be supplemented, restated, superseded,
amended or replaced from time to time.
 
London Banking Days – Any day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.
 
London Interbank Offered Rate – With respect to any LIBOR Rate Loan, the rate of
interest per annum in Dollars (rounded upwards, if necessary, at Lender’s
option, to the next 100th of one percent) equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), for the applicable LIBOR Interest Period
as published by Bloomberg (or such other commercially available source providing
quotations of BBA LIBOR as designated by Lender from time to time) at
approximately 11:00 A.M. (London time) 2 London Banking Days prior to the first
day of such LIBOR Interest Period for a term comparable to such LIBOR Interest
Period; provided however, if more than one BBA LIBOR Rate is specified, the
applicable rate shall be the arithmetic mean of all such rates.  If, for any
reason, such rate is not available, the term London Interbank Offered Rate shall
mean, with respect to any LIBOR Rate Loan for the LIBOR Interest Period
applicable thereto, the rate of interest per annum (rounded upwards, at Lender’s
option, to the next 100th of one percent) determined by Lender to be the average
rate of interest per annum at which deposits in Dollars are offered for such
LIBOR Interest Period to major banks in London, England at approximately 11:00
A.M. (London time) 2 London Banking Days prior to the first day of such LIBOR
Interest Period for a term comparable to such LIBOR Interest Period.
 
Material Adverse Effect – A material adverse effect with respect to (a) the
business, assets, properties, financial condition, stockholders’ equity,
contingent liabilities, prospects, material agreements or results of operations
of Borrower, or (b) Borrower’s ability to pay the Obligations in accordance with
the terms hereof, or (c) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights and remedies of Lender hereunder or
thereunder.
 
Material Subsidiary – Any Subsidiary that has at least $500,000 in assets, as
reflected on the most recent financial statements delivered pursuant to Section
6.8(a) hereof.
 
Maximum Revolving Credit Amount – The sum of Ten Million and 00/100 Dollars
($10,000,000).
 
Notice of Conversion/Extension – A written notice of conversion of a LIBOR Rate
Loan to a Base Rate Loan, or of a Base Rate Loan to a LIBOR Rate Loan or
extension of a LIBOR Rate Loan, in each case substantially in the form of
Exhibit “C” attached hereto.
 


 
5

--------------------------------------------------------------------------------

 


Obligations – All existing and future debts, liabilities and obligations of
every kind or nature at any time owing by Borrower to Lender or any other
subsidiary of Lender or Bank Affiliate, under this Agreement, or any Interest
Hedging Instrument between Borrower or Lender or any other subsidiary of Lender
or Bank Affiliate, whether joint or several, related or unrelated, primary or
secondary, due or to become due (including debts, liabilities and obligations
obtained by assignment), and whether principal, interest, fees, indemnification
obligations hereunder or Expenses (specifically including interest accruing
after the commencement of any bankruptcy, insolvency or similar proceeding with
respect to Borrower, whether or not a claim for such post-commencement interest
is allowed), including, without limitation, debts, liabilities and obligations
in respect of the Revolving Credit and any extensions, modifications,
substitutions, increases and renewals thereof; the payment of all amounts
advanced by Lender or any other subsidiary of Lender or Bank Affiliate to
preserve, protect and enforce rights hereunder and in the Collateral; and all
Expenses incurred by Lender or any other subsidiary of Lender or Bank
Affiliate.  Without limiting the generality of the foregoing, Obligations shall
include any other debts, liabilities or obligations owing to Lender or any other
subsidiary of Lender or Bank Affiliate in connection with any lockbox, cash
management, or other services (including electronic funds transfers or automated
clearing house transactions) provided by Lender or any other subsidiary of
Lender or Bank Affiliate to Borrower, as well as any other loan, advances or
extension of credit, under any existing or future loan agreement, promissory
note, or other instrument, document or agreement between Borrower and Lender or
any other subsidiary of Lender or Bank Affiliate.
 
Organizational Documents – The certificate of incorporation and by-laws of
Borrower, together with any and all other consents or resolutions, and such
other agreements related to the corporate governance of Borrower; in each case
including any and all modifications thereof as of the date of the document
referring to such Organizational Document and any and all future modifications
thereof.
 
Overadvance – Shall have the meaning set forth in Section 2.1(a).
 
PBGC – The Pension Benefit Guaranty Corporation.
 
Permitted Encumbrances – (a) Liens securing taxes, assessments, and other
charges or levies imposed by any Governmental Authority (excluding any Lien
imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen, or landlords for labor,
materials, supplies, or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 6.1;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance, or similar applicable laws; (c)
Liens in favor of Lender; (d) covenants, restrictions, rights of way, easements,
and other matters of public record, and other matters to which like properties
are commonly subject, that singly or in the aggregate do not materially and
adversely affect the value or marketability of, or materially interfere with the
use or enjoyment of any asset of Borrower; and (e) judgment Liens not
constituting an Event of Default.
 


 
6

--------------------------------------------------------------------------------

 


Permitted Indebtedness – (a) Indebtedness to Lender in connection with the
Revolving Credit or otherwise pursuant to the Loan Documents; (b) Indebtedness
under Hedging Agreements, provided such Hedging Agreements are entered into in
the ordinary course of business and not for speculative purposes; (c) purchase
money Indebtedness (including Capitalized Lease Obligations) hereafter incurred
by Borrower to finance the purchase of fixed assets; provided that, (i) such
Indebtedness incurred in any fiscal year shall not exceed $1,000,000, (ii) such
Indebtedness shall not exceed the purchase price of the assets funded and (iii)
no such Indebtedness may be refinanced for a principal amount in excess of the
principal amount outstanding at the time of such refinancing; and (d)
Indebtedness existing on the Closing Date that is identified and described on
Schedule “1.1(a)” attached hereto and made part hereof.
 
Permitted Investments – Investments permitted under the Act.
 
Person – An individual, partnership, corporation, trust, limited liability
company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.
 
Plan – At any particular time, any defined benefit plan (as that term is defined
in Section 3(5) of ERISA) which is subject to Title IV of ERISA and in respect
of which the Borrower or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
 
Prime Rate – The rate published from time to time in The Wall Street Journal as
the “U.S. Prime Rate” or, in the event The Wall Street Journal ceases to be
published, goes on strike, is otherwise not published or ceases publication of
“Prime Rates”, the base, reference or other rate then designated by Lender, in
its sole discretion, for general commercial loan reference.  The Prime Rate is
not necessarily the lowest or best rate of interest offered by Lender to any
borrower or class of borrowers.
 
Property – Any interest of Borrower in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
 
Regulation D – Regulation D of the Board of Governors of the Federal Reserve
System comprising Part 204 of Title 12, Code of Federal Regulations, as amended,
and any successor thereto.
 
Requirement of Law – Collectively, all federal, state and local laws, statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
 
Revolving Credit – Shall have the meaning set forth in Section 2.1(a).


Revolving Credit Closing Fee – Shall have the meaning set forth in Section 2.6.
 
Revolving Credit Maturity Date – February 24, 2014, or such later date as Lender
may, in its sole and absolute discretion, designate in writing to Borrower.
 


 
7

--------------------------------------------------------------------------------

 
 
Revolving Credit Note – Shall have the meaning set forth in Section 2.1(b).
 
Subsidiary – With respect to any Person at any time, (i) any corporation more
than fifty percent (50%) of whose voting stock is legally and beneficially owned
by such Person or owned by a corporation more than fifty percent (50%) of whose
voting stock is legally and beneficially owned by such Person; (ii) any trust of
which a majority of the beneficial interest is at such time owned directly or
indirectly, beneficially or of record, by such Person or one or more
Subsidiaries of such Person; and (iii) any partnership, joint venture, limited
liability company or other entity of which ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at such time owned directly or indirectly,
beneficially or of record, by, or which is otherwise controlled directly,
indirectly or through one or more intermediaries by, such Person or one or more
Subsidiaries of such Person.  Notwithstanding the foregoing, any Person that is
accounted for under GAAP as a portfolio investment of either Borrower or a
Subsidiary of Borrower shall not, for purposes of this Agreement or any other
Loan Document be deemed a “Subsidiary” of the Borrower or such Subsidiary.
 
UCC – The Uniform Commercial Code in effect from time to time in the State of
New York.
 
Unrestricted, Unencumbered Liquid Assets – Unrestricted, unencumbered marketable
securities, cash and cash equivalents.  Moneys deposited in the Collateral
Account to satisfy the Collateral Account Requirement shall not constitute
Unrestricted, Unencumbered Liquid Assets.
 
Other Capitalized Terms – Any other capitalized terms used without further
definition herein shall have the respective meaning set forth in the UCC.
 
1.2.           Accounting Principles:  Where the character or amount of any
asset or liability or item of revenue or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP as in
effect on the Closing Date, to the extent applicable, except as otherwise
expressly provided in this Agreement.  If there are any changes in GAAP after
the Closing Date that would affect the computation of any financial covenants,
such changes shall only be followed, with respect to such financial covenants,
from and after the date this Agreement shall have been amended to take into
account any such changes.
 
1.3.           Construction:  No doctrine of construction of ambiguities in
agreements or instruments against the interests of the party controlling the
drafting shall apply to any Loan Documents.
 
SECTION  II.  THE LOANS
 
2.1.           Revolving Credit - Description:


a.           Subject to the terms and conditions of this Agreement, Lender
hereby establishes for the benefit of Borrower a revolving credit facility
(collectively, the “Revolving Credit”) which shall include cash Advances
extended by Lender to or for the benefit of Borrower from time to time
hereunder.  The aggregate principal amount of unpaid cash Advances shall not at
any time exceed the Maximum Revolving Credit Amount.  Subject to such
limitation, the outstanding balance of Advances under the Revolving Credit may
fluctuate from time to time, to be reduced by repayments made by Borrower, to be
increased by future Advances which may be made by Lender, to or for the benefit
of Borrower, and, subject to the provisions of Section 8 below, shall be due and
payable on the Revolving Credit Maturity Date.  If the aggregate principal
amount of unpaid cash Advances at any time exceeds the Maximum Revolving Credit
Amount (such excess referred to as “Overadvance”), Borrower shall immediately
repay the Overadvance in full.


 
8

--------------------------------------------------------------------------------

 
 
b.           At Closing, Borrower shall execute and deliver a promissory note to
Lender for the Maximum Revolving Credit Amount (“Revolving Credit Note”).  The
Revolving Credit Note shall evidence Borrower’s unconditional obligation to
repay Lender for all Advances made under the Revolving Credit with interest as
herein provided.  Each Advance under the Revolving Credit shall be deemed
evidenced by the Revolving Credit Note, which is deemed incorporated herein by
reference and made part hereof.  The Revolving Credit Note shall be in form and
substance satisfactory to Lender.
 
c.           The term of the Revolving Credit shall expire on the Revolving
Credit Maturity Date.  On such date, unless having been sooner accelerated by
Lender pursuant to the terms hereof, all sums owing under the Revolving Credit
shall be due and payable in full, and as of and after such date Borrower shall
not request and Lender shall not make any further Advances under the Revolving
Credit.
 
2.2.           Advances and Payments:
 
a.           Except to the extent otherwise set forth in this Agreement, all
payments of principal and of interest on the Revolving Credit and all Expenses,
fees, indemnification obligations and all other charges payable by Borrower
under this Agreement and any other Loan Document and any other Obligations of
Borrower, shall be made to Lender at its banking office at 324 South Service
Road, Melville, New York 11747 or such other office as Lender may designate in
writing, in United States Dollars, in immediately available funds.  Borrower
hereby authorizes Lender to charge account number 4250727240 maintained at
Lender (the “Direct Debit Account”) for all of Borrower’s Obligations as they
become due from time to time under this Agreement including, without limitation,
interest, principal and fees.  Borrower acknowledges that Borrower’s failure to
maintain sufficient funds in the Direct Debit Account for payment of any of the
Obligations, or Lender’s failure to charge any such account shall not relieve
Borrower of any payment obligation under this Agreement or any other Loan
Document.  Any payments received prior to 2:00 p.m. Eastern time on any Business
Day shall be deemed received on such Business Day. Any payments (including any
payment in full of the Obligations) received after 2:00 p.m. Eastern time on any
Business Day shall be deemed received on the immediately following Business Day.
 
b.           i.           All cash Advances requested by Borrower under the
Revolving Credit that are (a) LIBOR Rate Loans must be in the minimum amount of
Five Hundred Thousand Dollars ($500,000) and integral multiples of Fifty
Thousand Dollars ($50,000) in excess thereof and (b) Base Rate Loans must be in
the minimum amount of One Hundred Thousand Dollars ($100,000) and integrated
multiples of Ten Thousand Dollars ($10,000) in excess thereof.
 
ii.           All cash Advances requested by Borrower under the Revolving Credit
are to be in writing pursuant to a written request (“Advance Request”) executed
by an Authorized Officer in the form of Exhibit ”A” attached hereto.  Such
Requests must be requested by 10:00 A.M., Eastern time, on the date such Advance
is to be made. Requests for LIBOR Rate Loans must be requested three (3)
Business Days in advance and must specify the amount of the LIBOR Rate Loan and
the LIBOR Interest Period.  If no LIBOR Interest Period is specified, the LIBOR
Interest Period shall be deemed to be a one month period.
 


 
9

--------------------------------------------------------------------------------

 


iii.          Upon receiving a request for an Advance in accordance with
subparagraph (ii) above, and subject to the conditions set forth in this
Agreement, Lender shall make the requested Advance available to Borrower.
 
2.3.           Interest:
 
a.           The unpaid principal balance of cash Advances under the Revolving
Credit shall bear interest, subject to the terms hereof at a per annum rate
equal to, at the Borrower’s option, (i) the Adjusted LIBOR Rate plus one hundred
twenty five basis points (1.25%) or (ii) the Base Rate.
 
b.           Changes in the interest rate applicable to the Base Rate Loans
shall become effective on the same day there is a change in the Base Rate.
 
c.           Interest on Base Rate Loans shall be payable monthly, in arrears,
on the first day of each month, beginning on the first day of the first full
calendar month after the Closing Date, and on the Revolving Credit Maturity
Date.  Interest on LIBOR Rate Loans shall be payable on the last day of the
applicable LIBOR Interest Period and on the Revolving Credit Maturity Date.
 
d.           Borrower may elect from time to time to convert Base Rate Loans to
LIBOR Rate Loans, by delivering a Notice of Conversion/Extension to Lender at
least three (3) Business Days prior to the proposed date of conversion.  In
addition, Borrower may elect from time to time to convert all or any portion of
a LIBOR Rate Loan to a Base Rate Loan by giving Lender irrevocable written
notice thereof by 12:00 noon one (1) Business Day prior to the proposed date of
conversion.  LIBOR Rate Loans may only be converted to Base Rate Loans on the
last day of the applicable LIBOR Interest Period.  If the date upon which a
LIBOR Rate Loan is to be converted to a Base Rate Loan is not a Business Day,
then such conversion shall be made on the next succeeding Business Day and
during the period from such last day of a LIBOR Interest Period to such
succeeding Business Day such Loan shall bear interest as if it were a Base Rate
Loan.  All or any part of outstanding Base Rate Loans may be converted as
provided herein; provided that no Loan may be converted into a LIBOR Rate Loan
when any Event of Default has occurred and is continuing.
 
e.           Borrower may continue any LIBOR Rate Loans upon the expiration of a
LIBOR Interest Period with respect thereto by delivering a Notice of
Conversion/Extension to Lender at least three (3) Business Days prior to the
proposed date of extension; provided that no LIBOR Rate Loan may be continued as
such when any Event of Default has occurred and is continuing, in which case
such Loan shall be automatically converted to a Base Rate Loan at the end of the
applicable LIBOR Interest Period with respect thereto.  If Borrower shall fail
to give timely notice of an election to continue a LIBOR Rate Loan, or the
continuation of LIBOR Rate Loans is not permitted hereunder, each such LIBOR
Rate Loan shall be automatically converted to a Base Rate Loan at the end of the
applicable LIBOR Interest Period with respect thereto.
 
f.           Borrower shall not request and Lender shall not make or continue,
or convert any Loan to a LIBOR Rate Loan while an Event of Default exists.
 
g.           Borrower may not have more than six (6) LIBOR Rate Loans
outstanding at any time.
 


 
10

--------------------------------------------------------------------------------

 




 
2.4.           Additional Interest Provisions:
 
a.           Interest on the Advances shall be calculated on the basis of a year
of three hundred sixty (360) days but charged for the actual number of days
elapsed.
 
b.           After the occurrence and during the continuance of an Event of
Default hereunder, the per annum effective rate of interest on all outstanding
principal under the Loans shall be increased by four hundred (400) basis
points.  Borrower agrees that the default rate payable to Lender is a reasonable
estimate of Lender’s damages and is not a penalty.
 
c.           All contractual rates of interest chargeable on outstanding
principal under the Loans shall continue to accrue and be paid even after
Default, an Event of Default, maturity, acceleration, judgment, bankruptcy,
insolvency proceedings of any kind or the happening of any event or occurrence
similar or dissimilar.
 
d.           In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest hereunder and charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto.  In the event that such court determines Lender has charged or received
interest hereunder in excess of the highest applicable rate, Lender shall apply,
in its sole discretion, and set off such excess interest received by Lender
against other Obligations due or to become due and such rate shall automatically
be reduced to the maximum rate permitted by such law.
 
2.5.           Late Fee:  Borrower shall unconditionally pay to Lender a late
charge equal to six percent (6%) of any and all payments of principal or
interest on the Loans that are not paid within fifteen (15) days of the due
date.  Such late charge shall be due and payable regardless of whether Lender
has accelerated the Obligations.  Borrower agrees that any late fee payable to
Lender is a reasonable estimate of Lender’s damages and is not a penalty.
 
2.6.           Revolving Credit Closing Fee:  At Closing, Lender shall have
fully earned and Borrower shall unconditionally pay to Lender, a non-refundable
fee with respect to the Revolving Credit (“Revolving Credit Closing Fee”) of
Twenty Five Thousand Dollars ($25,000), less amounts previously paid thereon.
 
2.7.           Non-Utilization Fee:  Borrower agrees to pay to Lender a
non-utilization fee of fifteen basis points (0.15%) per annum, payable quarterly
in arrears on the first day of April, July, October, and January of each year,
commencing on April 1, 2011, on the difference between the Maximum Revolving
Credit Amount and the Loans calculated daily for each day the Revolving Credit
is available under this Agreement.
 
2.8.           Prepayments:  Borrower may prepay the Revolving Credit in whole
or in part at any time or from time to time, without penalty or premium except
as provided in Section 2.11.  Any prepayment shall be accompanied by all accrued
and unpaid interest.
 
2.9.           Use of Proceeds:  The extensions of credit under and proceeds of
the Revolving Credit shall be used for general corporate purposes.
 
2.10.           Capital Adequacy:  If after the date hereof the adoption of or
any change in any law, governmental rule, regulation, policy, guideline,
directive or similar requirement (whether or not having the force of law)
imposes, modifies, or deems applicable any capital adequacy, capital maintenance
or similar requirement which affects the manner in which Lender allocates
capital resources to its commitments (including any commitments hereunder), and
as a result thereof, in the opinion of Lender, the rate of return on Lender’s
capital with regard to the Loans is reduced to a level below that which Lender
could have achieved but for such circumstances, then in such case and upon
notice from Lender to Borrower, from time to time, Borrower shall pay Lender
such additional amount or amounts as shall compensate Lender for such reduction
in Lender’s rate of return.  Such notice shall contain the statement of Lender
with regard to any such amount or amounts which shall, in the absence of
manifest error, be binding upon Borrower.  In determining such amount, Lender
may use any reasonable method of averaging and attribution that it deems
applicable.  Lender agrees to use reasonable efforts to avoid or to minimize any
amounts which may otherwise be payable pursuant to this Section 2.10; provided
however, that such efforts shall not cause the imposition on Lender of any
additional costs or legal or regulatory burdens deemed by Lender in its
reasonable discretion to be material.
 


 
11

--------------------------------------------------------------------------------

 


2.11.           Funding Indemnity:  Borrower shall indemnify Lender, and hold
Lender harmless from any loss, damages, liability, or expense which Lender may
sustain or incur as a consequence of the making of a prepayment of Loans on a
day which is not the last day of a LIBOR Interest Period with respect
thereto.  With respect to such Loans, such indemnification shall equal the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid for the period from the date of such prepayment at the
applicable rate of interest for such Loans provided for herein over (ii) the
amount of interest (as reasonably determined by Lender) which would have accrued
to Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank Eurodollar market. This
covenant shall survive the termination of this Agreement, and the payment of the
Obligations.
 
2.12.           Inability to Determine Interest Rate:  Notwithstanding any other
provision of this Agreement, if Lender shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that, (i)
by reason of circumstances affecting the relevant market, reasonable and
adequate means do not exist for ascertaining the Adjusted LIBOR Rate for a LIBOR
Interest Period, or (ii) the Adjusted LIBOR Rate does not adequately and fairly
reflect the cost to Lender of funding LIBOR Rate Loans that Borrower has
requested be outstanding as a LIBOR Rate Loan during a LIBOR Interest Period,
Lender shall forthwith give telephone notice of such determination, confirmed in
writing, to Borrower at least two (2) Business Days prior to the first day of
such LIBOR Interest Period. Unless Borrower shall have notified Lender upon
receipt of such telephone notice that it wishes to rescind or modify its request
regarding such LIBOR Rate Loans, any Loans that were requested to be made as
LIBOR Rate Loan shall be made as Base Rate Loans and any Loans that were
requested to be converted into or continued as LIBOR Rate Loans shall remain as
or be converted into Base Rate Loans. Until any such notice has been withdrawn
by Lender, no further Loans shall be made as, continued as, or converted into,
LIBOR Rate Loans for the LIBOR Interest Periods so affected.
 
2.13.           Illegality:  Notwithstanding any other provision of this
Agreement, if after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof to Lender by
the relevant Governmental Authority shall make it unlawful for Lender to make or
maintain LIBOR Rate Loans as contemplated by this Agreement, or to obtain in the
interbank Eurodollar market, the funds with which to make such Loans, (a) Lender
shall promptly notify Borrower thereof, (b) the commitment of Lender hereunder
to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall forthwith be
suspended until Lender shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist, and (c) Lender’s Loans then
outstanding as LIBOR Rate Loans, if any, shall be converted on the last day of
the LIBOR Interest Period for such Loans, or within such earlier period as
required by law, to Base Rate Loans.  Borrower hereby agrees promptly to pay
Lender, upon its demand, any additional amounts necessary to compensate Lender
for actual and direct costs (but not including anticipated profits) reasonably
incurred by Lender in connection with any repayment in accordance with this
Section 2.13, including but not limited to, any interest or fees payable by
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to this Section 2.13 submitted by Lender, to Borrower shall be
presumptive evidence of such amounts owing.  Lender agrees to use reasonable
efforts to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section 2.13; provided however, that such efforts shall not
cause the imposition on Lender of any additional costs or legal or regulatory
burdens deemed by Lender in its reasonable discretion to be material.
 


 
12

--------------------------------------------------------------------------------

 


2.14.           Requirements of Law:
 
a.           If after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:
 
i.           shall subject Lender to any tax of any kind whatsoever with respect
to any LIBOR Rate Loan made by it, or change the basis of taxation of payments
to Lender in respect thereof (except for taxes on or changes in the rate of tax
on the overall net income of Lender and franchise taxes);
 
ii.           shall impose, modify, or hold applicable, any reserve, special
deposit, compulsory loan, or similar requirement against assets held by,
deposits or other liabilities in, or for the account of, advances, loans, or
other extension of credit (including participations therein) by, or any other
acquisition of funds by, any office of Lender which is not otherwise included in
the determination of the LIBOR Rate hereunder; or
 
iii.           shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to materially increase the cost to
Lender of making or maintaining LIBOR Rate Loans, or to reduce any amount
receivable hereunder, or under the Revolving Credit Note, then, in any such
case, Borrower shall promptly pay Lender, upon its demand, any additional
amounts necessary to compensate Lender for such additional costs or reduced
amount receivable which Lender reasonably deems to be material as determined by
Lender, with respect to its LIBOR Rate Loans.  A certificate as to any
additional amounts payable pursuant to this Section 2.14 submitted by Lender to
Borrower shall be presumptive evidence of such amounts owing.  Lender agrees to
use reasonable efforts to avoid, or to minimize, any amounts which might
otherwise be payable pursuant to this Section 2.14; provided however, that such
efforts shall not cause the imposition on Lender of any additional costs or
legal regulatory burdens deemed by Lender in good faith to be material.
 
b.           The agreements in this Section 2.14 shall survive the termination
of this Agreement and payment of the Obligations.
 
SECTION  III.  SECURITY


3.1.           Collateral Account:  As collateral for all Obligations, the
Borrower shall deposit with Lender funds in an amount not less than the Loans
(the “Collateral Account Requirement”), which account shall be account number
4257613236 (the “Collateral Account”), and which Collateral Account shall not be
otherwise encumbered except as permitted by this Agreement (the “Collateral”).
Any amount in the Collateral Account in excess of the Collateral Account
Requirement shall be available for withdrawal from the Collateral Account by
Borrower at Borrower’s request.
 


 
13

--------------------------------------------------------------------------------

 
 
SECTION  IV.  CLOSING AND CONDITIONS PRECEDENT TO ADVANCES
 
Closing under this Agreement is subject to the following conditions precedent
(all instruments, documents and agreements to be in form and substance
satisfactory to Lender and Lender’s counsel):
 
4.1.           Resolutions, Opinions, and Other Documents:  Borrower shall have
delivered, or caused to be delivered to Lender the following:
 
a.           this Agreement, the Revolving Credit Note, each of the other Loan
Documents, and any other documents to be executed and/or delivered by any other
Person pursuant to this Agreement, all properly executed;
 
b.           certified copies of (i) resolutions of Borrower’s board of
directors (or the executive committee thereof) ratifying, affirming and
approving the execution, delivery and performance of this Agreement, the
Revolving Credit Note to be issued hereunder and each of the other Loan
Documents required to be delivered by any Section hereof; and (ii) Borrower’s
certificate of incorporation, by-laws and certificate of good standing;
 
c.           an incumbency certificate for Borrower identifying Authorized
Officers, with specimen signatures;
 
d.           reserved;
 
e.           evidence of any third party consent, including any consent of a
Governmental Authority, needed to authorize the Loan and the execution and
delivery of the Loan Documents by Borrower;
 
f.           opinion of counsel to Borrower;
 
g.           such financial statements, reports, certifications and other
operational information as Lender may reasonably require, satisfactory in all
respects to Lender;
 
h.           certification by the chief executive officer or other Authorized
Officer of Borrower that there has not occurred any material adverse change in
the operations and condition (financial or otherwise) of Borrower since December
31, 2009;
 
i.           payment by Borrower of all fees, including the Revolving Credit
Closing Fee, and Expenses associated with the Loans;
 
j.           such other documents reasonably required by Lender.
 
4.2.           Absence of Certain Events:  At the Closing Date, no Default or
Event of Default hereunder shall have occurred and be continuing.
 
4.3.           Warranties and Representations at Closing: The warranties and
representations contained in Section 5 as well as any other Section of this
Agreement shall be true and correct in all material respects on the Closing
Date.
 


 
14

--------------------------------------------------------------------------------

 


4.4.           Compliance with this Agreement:  Borrower shall have performed
and complied with all agreements, covenants and conditions contained herein
which are required to be performed or complied with by Borrower before or at the
Closing Date including, without limitation, the provisions of Sections 6 and 7
hereof which are required to be performed or complied with by Borrower before or
at the Closing Date.
 
4.5.           Officers’ Certificate:  Lender shall have received a certificate
dated the Closing Date and signed by the chief financial officer of Borrower
certifying that all of the conditions specified in this Section have been
fulfilled.
 
4.6.           Closing:  Subject to the conditions of this Section, the Loans
shall be made available on such date (the “Closing Date”) and at such time as
may be mutually agreeable to the parties contemporaneously with the execution
hereof (“Closing”) at 324 South Service Road, Melville, New York 11747.
 
4.7.           Waiver of Rights:  By completing the Closing hereunder, or by
making Advances hereunder, Lender does not thereby waive a breach of any
warranty or representation made by Borrower hereunder or under any agreement,
document, or instrument delivered to Lender or otherwise referred to herein, and
any claims and rights of Lender resulting from any breach or misrepresentation
by Borrower are specifically reserved by Lender.
 
4.8.           Conditions for Future Advances:  The making of Advances under the
Revolving Credit in any form following the Closing Date is subject to the
following conditions precedent (all instruments, documents and agreements to be
in form and substance satisfactory to Lender and its counsel) following the
Closing Date:
 
a.           This Agreement and each of the other Loan Documents shall be
effective;
 
b.           No event or condition shall have occurred or become known to
Borrower, or would result from the making of any requested Advance, which would
reasonably be expected to have a Material Adverse Effect;
 
c.           No Default or Event of Default then exists or after giving effect
to the making of the Advance would exist;
 
d.           Each Advance is within and complies with the terms and conditions
of this Agreement including, without limitation, the notice provisions contained
in Section 2.2 hereof;
 
e.           Each representation and warranty set forth in Section 5 and any
other Loan Document in effect at such time (as amended or modified from time to
time) is then true and correct in all material respects as if made on and as of
such date except to the extent such representations and warranties are made only
as of a specific earlier date.
 
SECTION  V.  REPRESENTATIONS AND WARRANTIES
 
To induce Lender to complete the Closing and make the initial Advances under the
Revolving Credit and Loans to Borrower, Borrower warrants and represents to
Lender that:
 
5.1.           Organization and Validity:
 
a.           i.           Borrower is a duly organized, validly existing
business corporation, in good standing under the laws of the State of New York;
has the power to own and hold the Property it purports to own and hold and to
carry on its business as now being conducted and proposed to be conducted.
 


 
15

--------------------------------------------------------------------------------

 


ii.           Borrower is a “business development company” within the meaning of
the Act and is in compliance with the provisions of the Act in all material
respects.
 
b.           The making and performance of this Agreement and the other Loan
Documents will not violate any Requirement of Law, or the certificate of
incorporation, resolution or bylaw provisions of Borrower, or violate or result
in a default (immediately or with the passage of time) under any contract,
agreement or instrument to which Borrower is a party, or by which Borrower is
bound.  Borrower is not in violation of any term of any agreement or instrument
to which it is a party or by which it may be bound which violation has or would
reasonably be expected to have a Material Adverse Effect, or of its certificate
of incorporation, resolution or bylaw provisions.
 
c.           Borrower has all requisite power and authority to enter into and
perform this Agreement and to incur the obligations herein provided for, and
will have taken all proper and necessary action to authorize the execution,
delivery and performance of this Agreement, and the other Loan Documents.
 
d.           This Agreement, the Revolving Credit Note to be issued hereunder,
and all of the other Loan Documents, when delivered, will be valid and binding
upon Borrower, and enforceable in accordance with their respective terms except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.
 
5.2.           Pending Litigation:  There are no judgments or judicial or
administrative orders or proceedings pending, or to the knowledge of Borrower,
threatened, against Borrower in any court or before any Governmental Authority
which have, or are reasonably likely to have, a Material Adverse Effect.  To the
knowledge of Borrower, there are no investigations (civil or criminal) pending
or threatened against Borrower in any court or before any Governmental Authority
which is reasonably likely to have a Material Adverse Effect.  Borrower is not
in default with respect to any order of any Governmental Authority, which
default has had or is reasonably likely to have a Material Adverse Effect.
 
5.3.           Title to Properties:  Borrower has good title to its Property
sufficient for the conduct of the business of Borrower, free from Liens and free
from the claims of any other Person, except for Permitted Encumbrances.
 
5.4.           Governmental Consent:  Neither the nature of Borrower or of its
business or Property, nor any relationship between Borrower and any other
Person, nor any circumstance affecting Borrower in connection with the issuance
or delivery of this Agreement, the Revolving Credit Note or any other Loan
Documents is such as to require a consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority on the
part of Borrower, except for such of the foregoing as have been obtained or
effected and except for such failures to obtain or effect the foregoing as have
not had and are not reasonably likely to have a Material Adverse Effect.
 
5.5.           Taxes:  All tax returns required to be filed by Borrower in any
jurisdiction have been filed, and all taxes, assessments, fees and other
governmental charges upon Borrower, or upon any of its Property, income or
franchises, which are shown to be due and payable on such returns have been
paid, except for those taxes being contested in good faith with due diligence by
appropriate proceedings for which appropriate reserves have been maintained
under GAAP and as to which no Lien has been entered. Borrower is not aware of
any proposed additional tax assessment or tax to be assessed against or
applicable to Borrower.
 


 
16

--------------------------------------------------------------------------------

 


5.6.           Financial Statements:  The annual financial statements of
Borrower as of December 31, 2009, heretofore delivered to Lender, are complete
and accurate in all material respects, and fairly present the financial
condition of the entities described therein as at the dates thereof and for the
periods covered thereby, all having been prepared in accordance with GAAP
consistently applied throughout the relevant periods.
 
5.7.           Full Disclosure:  The financial statements referred to in Section
5.6 of this Agreement do not, nor does any other written statement of Borrower
to Lender in connection with the negotiation of the Loans, contain any untrue
statement of a material fact.  Such financial or written statements do not omit
a material fact, the omission of which would make the statements contained
therein misleading.  There is no fact known to Borrower which has not been
disclosed in writing to Lender which has or would reasonably be expected to have
a Material Adverse Effect. Notwithstanding the foregoing, as to projected
financial information, Borrower represents and warrants only that such
information, at the time furnished to Lender, was prepared in good faith based
on reasonable assumptions under the circumstances.
 
5.8.           Government Regulations, etc.:
 
a.           The use of the proceeds of and Borrower’s issuance of the Revolving
Credit Note will not directly or indirectly violate or result in a violation of
Section 7 of the Securities Exchange Act of 1934, as amended, or any regulations
issued pursuant thereto, including, without limitation, Regulations U, T and X
of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II.  Borrower does not own or intend to carry or purchase at any time
any “margin stock” within the meaning of said Regulation U, other than such
margin stock that, when aggregated with all other margin stock owned by
Borrower, has not more than 25% of the value (determined by a reasonable method)
of the total assets of Borrower as of such time.
 
b.           Borrower has obtained all licenses, permits, franchises or other
governmental authorizations necessary for the ownership of its Property and for
the conduct of its business.
 
c.           As of the date hereof, no employee benefit plan (“Pension Plan”),
as defined in Section 3(2) of ERISA, maintained by Borrower or under which
Borrower could have any liability under ERISA (i) has failed to meet the minimum
funding standards established in Section 302 of ERISA, (ii) has failed to comply
with the applicable requirements of ERISA and of the Code, including all
applicable rulings and regulations thereunder, except for non-compliances that,
singly or in the aggregate, have not had and are not reasonably likely to have a
Material Adverse Effect, (iii) has engaged in or been involved in a prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code which would
subject Borrower to any material liability, or (iv) has been terminated if such
termination would subject Borrower to any material liability.  Borrower has not
assumed, or received notice of a claim asserted against Borrower for, withdrawal
liability (as defined in Section 4207 of ERISA) with respect to any multi
employer pension plan and is not a member of any Controlled Group (as defined in
ERISA).  Borrower has timely made all contributions when due with respect to any
multi employer pension plan in which it participates and no event has occurred
triggering a claim against Borrower for withdrawal liability with respect to any
multi employer pension plan in which Borrower participates.  All Pension Plans
and multi employer pension plans in which Borrower participates are shown on
Schedule “5.8(c)” attached hereto and made part hereof.
 


 
17

--------------------------------------------------------------------------------

 


d.           Borrower is not in violation of or receipt of written notice that
it is in violation of any Requirement of Law, a violation of which causes or
would reasonably be expected to cause a Material Adverse Effect.
 
5.9.           Reserved:
 
5.10.            Names and Intellectual Property:
 
a.           Within five (5) years prior to the Closing Date, Borrower has not
conducted business under or used any other name (whether corporate or assumed)
except for the names shown on Schedule “5.10(a)” attached hereto and made part
hereof.  Borrower is the sole owner of all names listed on such Schedule
“5.10(a)” and any and all business done and all invoices issued in such trade
names are Borrower’s sales, business and invoices.  Each trade name of Borrower
represents a division or trading style of Borrower and not a separate Subsidiary
or Affiliate or independent entity.
 
b.           As of the Closing Date, all trademarks, service marks, patents or
copyrights which Borrower uses, plans to use or has a right to use are shown on
Schedule “5.10(b)” attached hereto and made part hereof and Borrower is the sole
owner of such Property except to the extent any other Person has claims or
rights in such Property, as such claims and rights are shown on Schedule
“5.10(b)”.  Borrower is not in violation of any rights of any other Person with
respect to such Property.
 
5.11.           Investments, Guarantees, Contracts, etc.:
 
a.           As of the Closing Date, Borrower has not entered into any leases
for real or personal Property (whether as landlord or tenant or lessor or
lessee), except as shown on Schedule “5.11(a),” attached hereto and made part
hereof.
 
b.           Borrower is not a party to any contract or agreement, or subject to
any charter or other corporate restriction, which has or is reasonable likely to
have a Material Adverse Effect.
 
c.           Except as otherwise specifically provided in this Agreement,
Borrower has not agreed or consented to cause or permit any of its Property
whether now owned or hereafter acquired to be subject in the future (upon the
happening of a contingency or otherwise), to a Lien not permitted by this
Agreement.
 
5.12.           Subsidiaries:  As of the Closing Date, Borrower does not have
any Subsidiaries or Affiliates, except as shown on Schedule “5.12” attached
hereto and made part hereof.
 
5.13.           Other Associations:  As of the Closing Date, Borrower is not
engaged and has no interest in any joint venture or partnership with any other
Person except as shown on Schedule “5.13,” attached hereto and made part hereof.
 
5.14.           Environmental Matters:  Except as shown on Schedule “5.14,”
attached hereto and made part hereof and except for such matters as, singly or
in the aggregate, have not had and are not reasonably likely to have a Material
Adverse Effect:
 
a.           To the best of Borrower’s knowledge after due inquiry, no Property
presently owned, leased or operated by Borrower contains, or has previously
contained, any Hazardous Substances in amounts or concentrations which (i)
constitute or constituted a violation of, or (ii) could give rise to liability
under, any Environmental Law.


b.           To the best of Borrower’s knowledge after due inquiry, Borrower is
in compliance, and, for the duration of all applicable statutes of limitations
periods, has been in compliance with all applicable Environmental Laws, and
there is no contamination at, under or about any properties presently owned,
leased, or operated by Borrower or violation of any Environmental Law with
respect to such properties which could reasonably be expected to interfere with
any of their continued operations or reasonably be expected to impair the fair
saleable value thereof.
 


 
18

--------------------------------------------------------------------------------

 
 
c.           Borrower has not received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance assessment with Environmental Laws and
Borrower has no knowledge that any such notice will be received or is being
threatened.
 
d.           Hazardous Substances have not been transported or disposed of in a
manner or to a location which are reasonably likely to give rise to liability of
Borrower under any Environmental Law.
 
e.           No judicial proceeding or governmental or administrative action is
pending, or to the knowledge of Borrower, threatened under any Environmental Law
to which Borrower is, or to Borrower’s knowledge will be, named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding.
 
5.15.           Regulation O:  No director, executive officer or principal
shareholder of Borrower is a director, executive officer or principal
shareholder of Lender.  For the purposes hereof the terms “director” “executive
officer” and “principal shareholder” (when used with reference to Lender), have
the respective meanings assigned thereto in Regulation O issued by the Board of
Governors of the Federal Reserve System.
 
5.16.           Capital Stock:  All of the Capital Stock of Borrower has been
duly and validly authorized and issued and is fully paid and non-assessable and
has been sold and delivered to the holders thereof in compliance with, or under
valid exemption from, all Federal and state laws and the rules and regulations
of all Governmental Authorities governing the sale and delivery of securities.
 
5.17.           Solvency:  After giving effect to the transactions contemplated
under this Agreement, Borrower is solvent, is able to pay its debts as they
become due, and has capital sufficient to carry on its business and all
businesses in which it is about to engage, and now owns Property having a value
both at fair valuation and at present fair salable value greater than the amount
required to pay Borrower’s debts.  Borrower will not be rendered insolvent by
the execution and delivery of this Agreement or any of the other Loan Documents
executed in connection with this Agreement or by the transactions contemplated
hereunder or thereunder.
 
5.18.           Anti-Terrorism Laws:
 
a.           General.  Neither Borrower nor any Affiliate of Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
b.           Executive Order No. 13224.   Neither Borrower nor any Affiliate of
Borrower, or to Borrower’s knowledge, any of its respective agents acting or
benefiting in any capacity in connection with the Loans or other transactions
hereunder, is any of the following (each a “Blocked Person”):
 


 
19

--------------------------------------------------------------------------------

 


i.           a Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;
 
ii.           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
 
iii.           a Person with which Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
iv.           a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
 
v.           a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or
 
vi.           a Person who is affiliated with a Person listed above.
 
SECTION  VI.  BORROWER’S AFFIRMATIVE COVENANTS
 
Borrower covenants that until all of the Obligations are paid and satisfied in
full, that:
 
6.1.           Payment of Taxes and Claims:  Borrower shall pay, before they
become delinquent, all taxes, assessments and governmental charges, or levies
imposed upon it, or upon Borrower’s Property, and all claims or demands of
materialmen, mechanics, carriers, warehousemen, landlords and other Persons,
entitled to the benefit of statutory or common law Liens which, in any case, if
unpaid, would result in the imposition of a Lien upon its Property; provided
however, that Borrower shall not be required to pay any such tax, assessment,
charge, levy, claim or demand if the amount, applicability or validity thereof,
shall at the time, be contested in good faith and by appropriate proceedings by
Borrower, and if  Borrower shall have set aside on its books adequate reserves
in respect thereof, if so required in accordance with GAAP; which deferment of
payment is permissible so long as no Lien other than a Permitted Encumbrance has
been entered and Borrower’s title to, and its right to use, its Property are not
materially adversely affected thereby.
 
6.2.           Maintenance of Properties and Corporate Existence:
 
a.           Corporate Existence – Borrower shall maintain at all times its
status and its good standing as a business corporation under the state law of
its incorporation.
 
b.           Licenses and Audits – Borrower shall (a) maintain all licenses,
certifications and permits necessary to continue operations; (b) provide Lender
with copies of any final third party audit reports which are material to the
Borrower’s operations or other material regulatory communications; and (c)
provide the Lender with copies of all reports and forms filed with respect to
all pension or other employee benefit plans under ERISA, as applicable, except
as filed in the normal course of business and that would not result in an
adverse action to be taken under ERISA, and details related to information of a
reportable ERISA event.
 
c.           Maintenance of Insurance – Borrower shall maintain insurance in
such amounts and against such risks as are insured against by other entities of
similar size engaged in similar activities in the same geographic area.  Upon
the request of the Lender, the Borrower shall deliver copies of certificates of
insurance evidencing coverage.
 


 
20

--------------------------------------------------------------------------------

 


d.           Financial Records – Borrower shall keep current and accurate books
of records and accounts in accordance with GAAP.  Borrower shall not change its
fiscal year end date without the prior written consent of Lender, which written
consent shall not be unreasonably withheld, delayed or conditioned.
 
e.           Business Development Company – Borrower shall maintain its status
as a business development company and shall comply with the Act in all material
respects.
 
f.           Compliance with Laws – Borrower shall comply with all Requirements
of Law applicable to it or affecting its Property, except for non-compliances
that, singly or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect. Borrower shall timely satisfy all assessments,
fines, costs and penalties imposed (after exhaustion of all appeals, provided a
stay has been put in effect during such appeal) by any Governmental Authority
against Borrower or any Property of Borrower.
 
6.3.            Other Agreements: Borrower will not enter into any agreement
containing any provision which would be violated or breached by the performance
of Borrower’s obligations under the Loan Documents.
 
6.4.           Business Conducted:  Borrower shall continue in the business
presently operated by it using commercially reasonable efforts to maintain its
customers and goodwill.  Borrower shall not engage, directly or indirectly, in
any material respect in any line of business substantially different from the
businesses conducted by Borrower immediately prior to the Closing Date.
 
6.5.           Litigation:  Borrower shall give Lender prompt written notice of
any action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or other agency (i) which, if adversely determined
against the Borrower would be reasonably likely to have a Material Adverse
Effect or (ii) in which the amount involved is $50,000 or more and is not
covered by insurance.
 
6.6.           Issue Taxes:  Borrower shall pay all documentary, stamp or
similar taxes, if any, in connection with the issuance of the Revolving Credit
Note and the recording of any lien documents.  The obligations of Borrower
hereunder shall survive the payment of Borrower’s Obligations hereunder and the
termination of this Agreement.
 
6.7.           Unrestricted, Unencumbered Liquid Assets: Borrower shall at all
times maintain Unrestricted, Unencumbered Liquid Assets of not less than
$7,500,000.
 
6.8.           Financial and Business Information:  Borrower shall deliver or
cause to be delivered to Lender the following:
 
a.           Financial Statements and Reports:
 
i.            (A) as soon as available and in any event within ninety (90) days
following the end of each respective fiscal year, copies of the audited
financial statements of the Borrower, on a consolidated basis, including balance
sheets as at the end of such fiscal year, and the related statements of income,
and cash flow for such fiscal year, prepared in accordance with GAAP; and (B) as
soon as available and in any event within forty-five (45) days after the close
of the first, second and third fiscal quarter, a copy of the unaudited financial
statements as of the end of such quarter for the Borrower, on a consolidated
basis, and the related balance sheets, and the related statements of income and
cash flow for such fiscal year, prepared in accordance with GAAP (except for the
absence of footnotes and subject to normal year-end audit adjustments),
certified by the chief financial officer of the Borrower.
 


 
21

--------------------------------------------------------------------------------

 


ii.           provide Lender with copies of any audit reports and regulatory
communications received from any Governmental Authority which, individually or
in the aggregate, would have a Material Adverse Effect;
 
b.           Notice of Event of Default – promptly upon becoming aware of the
existence of any condition or event which constitutes a Default or an Event of
Default under this Agreement, a written notice specifying the nature and period
of existence thereof and what action Borrower is taking (and proposes to take)
with respect thereto;
 
c.           Notice of Claimed Default – promptly upon receipt by Borrower,
notice of default, oral or written, given to Borrower by any creditor for
Indebtedness for borrowed money in excess of $50,000;
 
d.           Securities and Other Reports – if Borrower shall be required to
file reports with the Securities and Exchange Commission pursuant to
Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended,
promptly upon its becoming available, one copy of each financial statement,
report, notice or proxy statement sent by Borrower to stockholders generally,
and, a copy of each regular or periodic report, and any registration statement,
or prospectus in respect thereof, filed by Borrower with any securities exchange
or with federal or state securities and exchange commissions or any successor
agency; and
 
e.           Additional Reports – Borrower shall, if requested by Lender,
promptly furnish Lender with copies of all reports filed with any federal, state
or local Governmental Authority or any other documents or reports requested by
Lender.
 
f.           Publicly-Filed Documents Deemed Delivered – The filing by Borrower
of any financial statement or other document with the Securities and Exchange
Commission shall constitute delivery thereof to Lender for all purposes of this
Agreement.
 
6.9.           Officers’ Certificates:  In addition to the financial statements
delivered to Lender pursuant to Section 6.8(a)(i) hereof, Borrower shall deliver
to Lender a certificate (“Compliance Certificate”) (in the form of Exhibit “B,”
attached hereto and made part hereof) from the chief financial officer or chief
executive officer of Borrower setting forth:
 
a.           Event of Default – that the signer has reviewed the relevant terms
of this Agreement, and has made (or caused to be made under his/her supervision)
a review of the transactions and conditions of Borrower from the beginning of
the accounting period covered by the financial statements being delivered
therewith to the date of the certificate, and that such review has not disclosed
the existence during such period of any condition or event which constitutes a
Default or an Event of Default or, if any such condition or event exists,
specifying the nature and period of existence thereof and what action Borrower
has taken or proposes to take with respect thereto.
 
b.           Covenant Compliance – the information (including detailed
calculations) required in order to establish that Borrower is in compliance with
the requirements of Section 6.7 of this Agreement, as of the end of the period
covered by the financial statements delivered.
 
6.10.           Collateral Account: Borrower shall maintain the Collateral
Account at the Collateral Account Requirement.
 
6.11.           Bank Accounts:  Borrower shall maintain its major depository and
disbursement account(s) with Lender.


6.12.           Reserved:


 
22

--------------------------------------------------------------------------------

 
 
6.13.           Information to Participant:  Lender may divulge to any
participant, assignee or co-lender or prospective participant, assignee or
co-lender it may obtain in the Revolving Credit or any portion thereof, all
information, and furnish to such Person copies of any reports, financial
statements, certificates, and documents obtained under any provision of this
Agreement, or related agreements and documents.
 
6.14.            Material Adverse Developments:  Borrower agrees that
immediately upon becoming aware of any development or other information outside
the ordinary course of business and excluding matters of a general economic,
financial or political nature, which would reasonably be expected to have a
Material Adverse Effect, it shall give to Lender telephonic notice specifying
the nature of such development or information and such anticipated effect.  In
addition, such verbal communication shall be confirmed by written notice thereof
to Lender on the same day such verbal communication is made or the next Business
Day thereafter.
 
6.15.           Places of Business:  Borrower shall give thirty (30) days prior
written notice to Lender of any changes in the location of its headquarters
located at 1450 Broadway, 24th Floor, New York, NY 10018.
 
6.16.           Employee Benefit Plans:  Borrower shall (a) fund all of its
Pension Plan(s) in a manner that will satisfy the minimum funding standards of
Section 302 of ERISA, (b) furnish Lender, promptly upon Lender’s request, with
copies of all reports or other statements filed with the United States
Department of Labor, the PBGC or the IRS with respect to all Pension Plan(s), or
which Borrower, or any member of a Controlled Group, may receive from the United
States Department of Labor, the IRS or the PBGC, with respect to all such
Pension Plan(s), and (c) promptly advise Lender of the occurrence of any
reportable event (as defined in Section 4043 of ERISA, other than a reportable
event for which the thirty (30) day notice requirement has been waived by the
PBGC) or prohibited transaction (under Section 406 of ERISA or Section 4975 of
the Code) with respect to any such Pension Plan(s) and the action which Borrower
proposes to take with respect thereto.  Borrower will make all contributions
when due with respect to any multi employer pension plan in which it
participates and will promptly advise Lender upon (x) its receipt of notice of
the assertion against Borrower of a claim for withdrawal liability, (y) the
occurrence of any event which, to the best of Borrower’s knowledge, would
trigger the assertion of a claim for withdrawal liability against Borrower, and
(z) upon the occurrence of any event which, to the best of Borrower’s knowledge,
would place Borrower in a Controlled Group as a result of which any member
(including Borrower) thereof may be subject to a claim for withdrawal liability,
whether liquidated or contingent.
 
6.17.            Power of Attorney:  Borrower shall promptly, upon the
reasonable request of the Lender and at the Borrower’s expense, execute,
acknowledge, and deliver, or cause the execution, acknowledgement, and delivery
of, any document or instrument supplemental to or confirmatory to the Loan
Documents or otherwise necessary or desirable in the Lender’s reasonable opinion
for the creation, preservation, and/or perfection of any security interests in
the Collateral that are given by Borrower to Lender. Borrower hereby irrevocably
constitutes and appoints Lender, during the continuance of an Event of Default
hereunder, as its true and lawful attorney-in-fact with full irrevocable power
and authority in the place and stead of Borrower to take any appropriate action
and to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of the Loan Documents.  The powers
conferred on Lender shall not impose any duty upon Lender to exercise any such
power.
 


 
23

--------------------------------------------------------------------------------

 


6.18.            Guaranty of Material Subsidiaries:  Upon the request of Lender,
Borrower shall cause any Material Subsidiary to guaranty the Loans (each a
“Guarantor”) and, in connection therewith, enter into a guaranty in the form
attached hereto as Exhibit D (collectively, the “Guaranty”) and provide Lender
with such organizational documents, certificates, opinions of counsel and other
materials required by Lender.
 
SECTION  VII.  BORROWER’S NEGATIVE COVENANTS:
 
Borrower covenants that until all of the Obligations are paid and satisfied in
full, that:
 
7.1.            Merger, Consolidation, Dissolution or Liquidation: Borrower
shall not merge or consolidate with any other Person or engage in a division,
conversion, dissolution or liquidation.
 
7.2.           Reserved:
 
7.3.           Liens and Encumbrances:  Without the Lender’s prior written
consent, Borrower shall not: (i) execute a negative pledge agreement with any
Person covering any of its Property or (ii) cause or permit or agree or consent
to cause or permit in the future (upon the happening of a contingency or
otherwise), its Property, whether now owned or hereafter acquired, to be subject
to a Lien or be subject to any claim except for Permitted Encumbrances.
 
7.4.           Transactions With Affiliates or Subsidiaries: Borrower shall not
enter into any transaction with any Subsidiary or other Affiliate, including,
without limitation, the purchase, sale, or exchange of Property, or the loaning
or giving of funds to any Affiliate or any Subsidiary unless:  (i) such
Subsidiary or Affiliate is engaged in a business substantially related to the
business conducted by Borrower and the transaction is in the ordinary course of
and pursuant to the reasonable requirements of Borrower’s business and upon
terms substantially the same and no less favorable to Borrower as it would
obtain in a comparable arm’s length transactions with any Person not an
Affiliate or a Subsidiary, and so long as such transaction is not prohibited
hereunder; or (ii) such transaction is intended for incidental administrative
purposes.
 
7.5.           Additional Indebtedness:  Without Lender’s prior written consent,
Borrower shall not incur additional Indebtedness, except for Permitted
Indebtedness.
 
7.6.           Guarantees:  Excepting the endorsement in the ordinary course of
business of negotiable instruments for deposit or collection, Borrower shall not
become or be liable, directly or indirectly, primary or secondary, matured or
contingent, in any manner, whether as guarantor, surety, accommodation maker, or
otherwise, for the existing or future Indebtedness of any kind of any Person.
 
7.7.           Reserved:
 
7.8.           Reserved:
 
7.9.           Use of Lenders’ Name:  Borrower shall not use Lender’s name in
connection with any of its business operations.  Nothing herein contained is
intended to permit or authorize Borrower to make any contract on behalf of
Lender.
 
7.10.           Miscellaneous Covenants:
 
a.           Borrower shall not become or be a party to any contract or
agreement which at the time of becoming a party to such contract or agreement
materially impairs Borrower’s ability to perform under this Agreement, or under
any other instrument, agreement or document to which Borrower is a party or by
which it is or may be bound.
 


 
24

--------------------------------------------------------------------------------

 


b.           Borrower shall not carry or purchase at any time any “margin stock”
within the meaning of Regulations U, T or X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II, other than such margin stock
that, when aggregated with all other margin stock owned by Borrower, has not
more than 25% of the value (determined by a reasonable method) of the total
assets of Borrower at such time.
 
7.11.           Jurisdiction of Organization:  If a Registered Organization,
Borrower shall not change its jurisdiction of organization.
 
SECTION  VIII.  DEFAULT
 
8.1.           Events of Default:  Each of the following events shall constitute
an event of default (“Event of Default”):
 
a.           Payments – if Borrower fails to make any payment of principal or
interest, including any Overadvance, under the Obligations within five (5) days
after the date such payment is due and payable; or
 
b.           Other Charges – if Borrower fails to pay any other charges, fees,
Expenses or other monetary obligations owing to Lender arising out of or
incurred in connection with this Agreement within five (5) days after receipt of
notice from Lender that such payment is due and payable; or
 
c.           Particular Covenant Defaults – if Borrower fails to perform, comply
with or observe any covenant or undertaking contained in this Agreement and
(other than with respect to the covenants contained in Sections 6.2(a), 6.7,
6.8(b), 6.9, 6.10 and Section 7 for which no cure period shall exist), such
failure continues for thirty (30) days after the occurrence thereof; or
 
d.           Financial Information – if any statement, report, financial
statement, or certificate made or delivered by Borrower or any of its officers,
employees or agents, to Lender in connection with the Loans is not true and
correct, in all material respects, when made; or
 
e.           Warranties or Representations – if any warranty, representation or
other statement by or on behalf of Borrower contained in or pursuant to this
Agreement, the other Loan Documents or in any document, agreement or instrument
furnished in compliance with, relating to, or in reference to this Agreement, is
false, erroneous, or misleading in any material respect when made; or
 
f.           Agreements with Others – (i) if Borrower shall default beyond any
grace period in the payment of principal or interest of any Indebtedness of
Borrower; or (ii) if Borrower otherwise defaults beyond any grace period under
the terms or covenants of any such Indebtedness;
 
g.           Other Agreements with Lender – if Borrower breaches or violates the
terms of, or if a default (after expiration of any applicable cure period), or
an Event of Default, occurs under any other existing or future agreement
(related or unrelated) (including, without limitation, the other Loan Documents)
between Borrower and Lender; or
 
h.           Judgments – there shall be entered against the Borrower any final
uninsured judgment which, singly or with any other final uninsured judgment or
judgments against the Borrower then remaining unpaid, exceeds $50,000 unless the
Borrower contests in good faith and by proper proceedings such judgment and sets
aside and maintains reserves adequate to cover any such judgment or establishes
bond before execution on any asset of the Borrower; or
 


 
25

--------------------------------------------------------------------------------

 


i.           Assignment for Benefit of Creditors, etc. – if Borrower makes or
proposes in writing, an assignment for the benefit of creditors generally,
offers a composition to creditors, or makes or sends notice of an intended bulk
sale of any business or all or substantially all of the assets now or hereafter
owned or conducted by  Borrower; or
 
j.           Bankruptcy, Dissolution, etc. – upon the commencement of any action
for the dissolution or liquidation of Borrower, or the commencement of any
proceeding to avoid any transaction entered into by Borrower, or the
commencement of any case or proceeding for reorganization or liquidation of
Borrower’s debts under the Bankruptcy Code or any other state or federal law,
now or hereafter enacted for the relief of debtors, whether instituted by or
against Borrower; provided however, that Borrower shall have sixty (60) days to
obtain the dismissal or discharge of involuntary proceedings filed against it,
it being understood that during such sixty (60) day period, Lender shall not be
obligated to make Advances hereunder and Lender may seek adequate protection in
any bankruptcy proceeding; or
 
k.           Receiver – upon the appointment of a receiver, liquidator,
custodian, trustee or similar official or fiduciary for Borrower or for
Borrower’s Property; or
 
l.           Reserved; or
 
m.           Termination of Business. – if Borrower ceases any material portion
of its business operations as presently conducted
 
n.           Pension Benefits, etc. – if Borrower fails to comply with ERISA so
that proceedings are commenced to appoint a trustee under ERISA to administer
Borrower’s employee plans or the PBGC institutes proceedings to appoint a
trustee to administer such plan(s), or a Lien is entered to secure any
deficiency or claim or a “reportable event” as defined under ERISA occurs, which
reportable event has had, or is reasonably likely to have, a Material Adverse
Effect; or
 
o.           Investigations – Lender receives information which reasonably leads
it to believe Borrower may have directly or indirectly been engaged in any type
of activity which would be reasonably likely to result in the forfeiture of any
material property of Borrower to any governmental entity, federal, state or
local; or
 
p.           Liens – if any Lien in favor of Lender shall cease to be valid,
enforceable and perfected and prior to all other Liens other than Permitted
Encumbrances or if Borrower or any Governmental Authority shall assert any of
the foregoing; or
 
q.           Change of Control - if there shall occur a Change of Control; or
 
r.           Guaranty – if any breach or default occurs under the Guaranty, or
if the Guaranty, or any obligation to perform thereunder is terminated; or
 
s.           Material Adverse Effect – if there is any change in Borrower’s
financial condition which, in Lender’s reasonable opinion, has or would be
reasonably likely to have a Material Adverse Effect.
 
8.2.           Cure:  Nothing contained in this Agreement or the Loan Documents
shall be deemed to compel Lender to accept a cure of any Event of Default
hereunder.
 


 


 
26

--------------------------------------------------------------------------------

 


8.3.           Rights and Remedies on Default:
 
a.           In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), or otherwise available at law or in equity,
upon or at any time after the occurrence and during the continuance of a Default
or an Event of Default, Lender may, in its discretion, withhold or cease making
Advances under the Revolving Credit.
 
b.           In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), or otherwise available at law or in equity,
upon or at any time after the occurrence and during the continuance of an Event
of Default, Lender may, in its discretion, terminate the Revolving Credit and
declare the Obligations immediately due and payable, all without demand, notice,
presentment or protest or further action of any kind (it also being understood
that the occurrence of any of the events or conditions set forth in Sections
8.1(i), (j), or (k) shall automatically cause an acceleration of the
Obligations).
 
c.           In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), or otherwise available at law or in equity,
upon or at any time after the acceleration of the Obligations following the
occurrence of an Event of Default (other than the rights with respect to clause
(i) below which Lender may exercise at any time after an Event of Default and
regardless of whether there is an acceleration), Lender may, in its discretion,
exercise all rights with respect to the collateral under the UCC and any other
applicable law or in equity, and under all Loan Documents permitted to be
exercised after the occurrence of an Event of Default.
 
8.4.           Nature of Remedies:  All rights and remedies granted Lender
hereunder and under the Loan Documents, or otherwise available at law or in
equity, shall be deemed concurrent and cumulative, and not alternative remedies,
and Lender may proceed with any number of remedies at the same time until all
Obligations are satisfied in full.  The exercise of any one right or remedy
shall not be deemed a waiver or release of any other right or remedy, and
Lender, upon or at any time after the occurrence of an Event of Default, may
proceed against Borrower, at any time, under any agreement, with any available
remedy and in any order.
 
8.5.           Set-Off: Borrower hereby grants to Lender a continuing lien,
security interest, and right of setoff as security for all of Obligations upon
and against all the deposits and credits of Borrower (other than clients’ trust
and other fiduciary accounts or escrows and donor restricted assets) now or
hereafter in the possession, custody, or control of Lender and its successors
and assigns or in transit to any of them.  Upon the occurrence and continuation
of an Event of Default, Lender may setoff the same or any part thereof and apply
the same to the Obligations of Borrower.  To the extent permitted by law, any
and all rights to require Lender to exercise its remedies with respect to any
other collateral which secures the Obligations prior to exercising its right of
set-off with respect to such deposits or credits of the Borrower, are hereby
voluntarily, intentionally, and irrevocably waived.
 
SECTION  IX.  MISCELLANEOUS
 
9.1.        Governing Law:  THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE
OF NEW YORK.  THE PROVISIONS OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND
DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING
PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.
 


 
27

--------------------------------------------------------------------------------

 


9.2.           Integrated Agreement:  The Revolving Credit Note, the other Loan
Documents and this Agreement shall be construed as integrated and complementary
of each other, and as augmenting and not restricting Lender’s rights and
remedies.  If, after applying the foregoing, an inconsistency still exists, the
provisions of this Agreement shall constitute an amendment thereto and shall
control.
 
9.3.           Waiver:  No omission or delay by Lender in exercising any right
or power under this Agreement or any related agreements and documents will
impair such right or power or be construed to be a waiver of any Default, or
Event of Default or an acquiescence therein, and any single or partial exercise
of any such right or power will not preclude other or further exercise thereof
or the exercise of any other right, and as to Borrower no waiver will be valid
unless in writing and signed by Lender and then only to the extent specified.
 
9.4.           Indemnity:
 
a.           Borrower releases and shall indemnify, defend and hold harmless
Lender and its respective officers, employees and agents, of and from any
claims, demands, liabilities, obligations, judgments, injuries, losses, damages
and costs and expenses (including, without limitation, reasonable legal fees)
resulting from (i) acts or conduct of Borrower under, pursuant or related to
this Agreement and the other Loan Documents, (ii) Borrower’s breach or violation
of any representation, warranty, covenant or undertaking contained in this
Agreement or the other Loan Documents, (iii) Borrower’s failure to comply with
any Requirement of Law, and (iv) any claim by any other creditor of Borrower
against Lender arising out of any transaction whether hereunder or in any way
related to the Loan Documents and all costs, expenses, fines, penalties or other
damages resulting therefrom, in each case except to the extent arising or
resulting from acts or conduct of Lender constituting willful misconduct or
gross negligence.
 
b.           Promptly after receipt by an indemnified party under subsection (a)
above of notice of the commencement of any action by a third party, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof. The omission so to notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection to the extent the indemnifying
party is unable to defend such actions as a result of such failure to so
notify.  In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnified party), and, after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party for any legal expenses of other counsel or any other expenses, in each
case subsequently incurred by such indemnified party, in connection with the
defense thereof other than reasonable costs of investigation.
 
9.5.           Time:  Whenever Borrower shall be required to make any payment,
or perform any act, on a day which is not a Business Day, such payment may be
made, or such act may be performed, on the next succeeding Business Day.
 


 
28

--------------------------------------------------------------------------------

 


9.6.           Expenses of Lender:  At Closing and from time to time thereafter,
Borrower will pay upon demand of Lender all reasonable costs, fees and expenses
of Lender in connection with (i) the analysis, negotiation, preparation,
execution, administration, delivery and termination of this Agreement, and other
Loan Documents and the documents and instruments referred to herein and therein,
and any amendment, amendment and restatement, supplement, waiver or consent
relating hereto or thereto, whether or not any such amendment, amendment and
restatement, supplement, waiver or consent is executed or becomes effective,
search costs, the reasonable fees, expenses and disbursements of counsel for
Lender and reasonable charges of any expert consultant to Lender, (ii) the
enforcement of Lender’s rights hereunder, or the collection of any payments
owing from, Borrower under this Agreement and/or the other Loan Documents or the
protection, preservation or defense of the rights of Lender hereunder and under
the other Loan Documents, and (iii) any refinancing or restructuring of the
credit arrangements provided under this Agreement and other Loan Documents in
the nature of a “work-out” or of any insolvency or bankruptcy proceedings, or
otherwise (including the reasonable fees and disbursements of counsel for Lender
and, with respect to clauses (ii) and (iii), reasonable allocated costs of
internal counsel) (collectively, the “Expenses”);
 
9.7.           Brokerage:  This transaction was brought about and entered into
by Lender and Borrower acting as principals and without any brokers, agents or
finders being the effective procuring cause hereof.  Borrower represents that it
has not committed Lender to the payment of any brokerage fee, commission or
charge in connection with this transaction.  If any such claim is made on Lender
by any broker, finder or agent or other person, Borrower hereby indemnifies,
defends and saves such party harmless against such claim and further will
defend, with counsel satisfactory to Lender, any action or actions to recover on
such claim, at Borrower’s own cost and expense, including such party’s
reasonable counsel fees.  Borrower further agrees that until any such claim or
demand is adjudicated in such party’s favor, the amount demanded shall be deemed
an Obligation of Borrower under this Agreement.
 
9.8.           Notices:
 
a.           Any notice, demand, consent request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing and shall be deemed given if delivered in person to the person listed
below or if sent by telecopy or by nationally recognized overnight courier, as
follows, unless such address is changed by written notice hereunder:
 

 
If to Lender to:
TD Bank, N.A.
   
324 South Service Road
   
Melville, New York 11747
   
Attention:  John Topolovec
 
 
      Vice President
   
Facsimile No. (631) 962-2834
     



 
29

--------------------------------------------------------------------------------

 

 



 
With copies to Lender’s Counsel:
Harris Beach PLLC
   
333 Earle Ovington Boulevard, Suite 901
   
Uniondale, New York 11553
   
Attention: Robert J. Chanis, Esq.
   
Facsimile No. (516) 880-8483
       
If to Borrower to:
Harris & Harris Group, Inc.
   
1450 Broadway, 24th Floor
   
New York, New York 10018
   
Attention:  Daniel Wolfe
   
      President
   
Facsimile No. (212) 582-9563
       
With copies to Borrower’s Counsel:
Sutherland
   
1275 Pennsylvania Avenue, NW
   
Washington, District of Columbia  20004-2415
   
Attention: James D. Darrow, Esq.
   
Facsimile No.  (202) 637-3593
     

b.           Any notice sent by Lender, or Borrower by any of the above methods
shall be deemed to be given when so received.
 
c.           Lender shall be fully entitled to rely upon any telecopy
transmission or other writing purported to be sent by any Authorized Officer
(whether requesting an Advance or otherwise) as being genuine and authorized.
 
9.9.           Headings:  The headings of any paragraph or Section of this
Agreement are for convenience only and shall not be used to interpret any
provision of this Agreement.
 
9.10.           Survival:  All warranties, representations, and covenants made
by Borrower herein, or in any agreement referred to herein or on any
certificate, document or other instrument delivered by it under this Agreement,
shall be considered to have been relied upon by Lender, and shall survive the
delivery to Lender of the Revolving Credit Note, regardless of any investigation
made by Lender or on its behalf. Except as otherwise expressly provided herein,
all covenants made by Borrower hereunder or under any other agreement or
instrument shall be deemed continuing until all Obligations are satisfied in
full.  All indemnification obligations under this Agreement, including under
Section 9.4 and 9.7, shall survive the termination of this Agreement and payment
of the Obligations for a period of two (2) years.
 
9.11.           Successors and Assigns:  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties.  Borrower may not transfer, assign or delegate any of its duties or
obligations hereunder.  Borrower acknowledges and agrees that Lender may at any
time, and from time to time, (a) sell participating interests in the Loans, and
Lender’s rights hereunder to other financial institutions, and (b) sell,
transfer, or assign the Loans and Lender’s rights hereunder, to any one or more
additional banks or financial institutions, subject (as to Lender’s rights under
this clause (b)) to Borrower’s written consent, which consent shall not be
unreasonably withheld; provided that, no consent under this clause (b) shall be
required if an Event of Default exists at the time of such sale, transfer or
assignment.
 


 
30

--------------------------------------------------------------------------------

 


9.12.           Counterparts:  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and were upon the same instrument.
 
9.13.           Modification:  No modification hereof or any agreement referred
to herein shall be binding or enforceable unless in writing and signed by
Borrower and Lender.
 
9.14.           Signatories:  Each individual signatory hereto represents and
warrants that he is duly authorized to execute this Agreement on behalf of his
principal and that he executes the Agreement in such capacity and not as a
party.
 
9.15.           Third Parties:  No rights are intended to be created hereunder,
or under any related agreements or documents for the benefit of any third party
donee, creditor or incidental beneficiary of Borrower.  Nothing contained in
this Agreement shall be construed as a delegation to Lender of Borrower’s duty
of performance, including, without limitation, Borrower’s duties under any
account or contract with any other Person.
 
9.16.           Discharge of Taxes, Borrower’s Obligations, Etc.:  Lender, in
its sole discretion, shall have the right at any time, and from time to time,
with at least ten (10) days prior notice to Borrower if Borrower fails to do so,
to: (a) pay for the performance of any of Borrower’s obligations hereunder, and
(b) discharge taxes or Liens, at any time levied or placed on Borrower’s
Property in violation of this Agreement unless Borrower is in good faith with
due diligence by appropriate proceedings contesting such taxes or Liens and
maintaining proper reserves therefor in accordance with GAAP.  Expenses and
advances shall be added to the Revolving Credit, and bear interest at the rate
applicable to the Revolving Credit, until reimbursed to Lender.  Such payments
and advances made by Lender shall not be construed as a waiver by Lender of a
Default or Event of Default under this Agreement.
 
9.17.           Withholding and Other Tax Liabilities:  In the event that any
Lien, assessment or tax liability against Borrower shall arise in favor of any
taxing authority, whether or not notice thereof shall be filed or recorded as
may be required by law, Lender shall have the right (but shall not be obligated,
nor shall Lender hereby assume the duty) to pay any such Lien, assessment or tax
liability by virtue of which such charge shall have arisen; provided, however,
that Lender shall not pay any such tax, assessment or Lien if the amount,
applicability or validity thereof is being contested in good faith and by
appropriate proceedings by Borrower.  In order to pay any such Lien, assessment
or tax liability, Lender shall not be obliged to wait until such lien,
assessment or tax liability is filed before taking such action as hereinabove
set forth.  Any sum or sums which Lender shall have paid for the discharge of
any such Lien shall be added to the Revolving Credit and shall be paid by
Borrower to Lender with interest thereon at the rate applicable to the Revolving
Credit, upon demand, and Lender shall be subrogated to all rights of such taxing
authority against Borrower.
 
9.18.           Consent to Jurisdiction:  Borrower and Lender each hereby
irrevocably consent to the non-exclusive jurisdiction of the courts of the State
of New York or the United States District Court for the Southern District of New
York in any and all actions and proceedings whether arising hereunder or under
any other agreement or undertaking.  Borrower waives any objection which
Borrower may have based upon lack of personal jurisdiction, improper venue or
forum non conveniens.
 
9.19.           Additional Documentation:  Borrower shall execute and/or
re-execute, and cause any Guarantor or other Person party to any Loan Document,
to execute and/or re-execute and to deliver to Lender or Lender’s counsel, as
may be deemed appropriate, any document or instrument signed in connection with
this Agreement which was incorrectly signed or which should have been signed at
or prior to the Closing, but which was not so signed and delivered.  Borrower
agrees to comply with any written request by Lender within ten (10) days after
receipt by Borrower of such request.
 


 
31

--------------------------------------------------------------------------------

 


9.20.           Waiver of Jury Trial:  BORROWER AND LENDER EACH HEREBY WAIVE ANY
AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING
OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO
ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE,
FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.
 
9.21.           Consequential Damages:  Neither Lender nor agent or attorney of
Lender, shall be liable for any consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations.
 
9.22.            Confidentiality:  Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees, trustees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent  required by applicable laws or regulations or by
any subpoena or similar legal process; (d) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (e) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any  assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of
Borrower; (f) with the consent of Borrower; (g) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to Lender on a nonconfidential basis from a
source other than Borrower; or (h) to any nationally recognized rating agency
that requires access to information about Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to Lender or its
Affiliates.
 
For the purposes of this Section, “Information” means all information received
from Borrower relating to Borrower or its business, other than any such
information that is available to Lender on a nonconfidential basis prior to
disclosure by Borrower; provided that, in the case of information received from
Borrower after the date hereof, such information is clearly identified in
writing at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information.  Lender acknowledges that (a) the Information may include material
non-public information concerning Borrower or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including federal and state
securities laws.
 


 
32

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be delivered in
New York, New York as of the day and year first written above.
 


HARRIS & HARRIS GROUP, INC.



By:_____________________________________________
Name: Daniel Wolfe
Title:   President

 
TD BANK, N.A.
 
By:_____________________________________________
Name:  John Topolovec
Title:    Vice President





 




(Signature Page to Revolving Loan Agreement)



S-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
FORM OF REVOLVING CREDIT ADVANCE REQUEST




Harris & Harris Group, Inc.
1450 Broadway, 24th Floor
New York, New York 10018 (“Borrower”)


TD Bank, N.A.
324 South Service Road
Melville, New York 11747 (“Lender”)


Borrower hereby requests an Advance in the amount of $___________ pursuant to
Section 2.2 of that certain Revolving Loan Agreement by and among Borrower and
Lender dated as of February 24, 2011 (as amended, restated or otherwise modified
from time to time, the “Loan Agreement”). Borrower hereby requests that such
Advance be a (select one) [Base Rate Loan or LIBOR Rate Loan].  [If a LIBOR Rate
Loan, the LIBOR Interest Period for such Advance is ____].   The proposed date
of the Advance is ____.


Borrowers hereby represent and warrant to Lender as follows:
 
a.      There exists no Default or Event of Default under the Loan Agreement.
 
 
b.
All representations and warranties made by Borrower in the Loan Agreement are
true and correct, and all covenants of the Borrower made in the Loan Agreement
have been performed, in each case as of the date hereof.

 
 
c.
Prior to this request, the aggregate principal amount of all Advances
outstanding under the Revolving Credit are $_____________.

 
 
        HARRIS & HARRIS GROUP, INC.




By: __________________________________________
Name:
Title:






Date:  _____________, 201_

A-1
 
 

--------------------------------------------------------------------------------

 



EXHIBIT “B”


COMPLIANCE CERTIFICATE


TD Bank, N.A.
324 South Service Road
Melville, New York 11747
Attention: John Topolovec


The undersigned, the _____________ of Harris & Harris Group, Inc. (“Borrower”),
gives this certificate to TD Bank, N.A. (“Lender”), in accordance with the
require­ments of Section 6.9 of that certain Revolving Loan Agreement, dated as
of February 24, 2011, by and between Borrower and Lender (“Loan
Agreement”).  Capitalized terms used in this Certificate, unless otherwise
defined herein, shall have the meanings ascribed to them in the Loan Agreement.


1.           Based upon my review of the consolidated balance sheets and
statements of income of Borrower for the fiscal period ending
__________________, 201_, copies of which are attached hereto, I hereby certify
that:


(a)           The Borrower has Unrestricted, Unencumbered Liquid Assets of
_________________; and




2.           No Default exists on the date hereof, other than:
____________________  [if none, so state]; and


3.           No Event of Default exists on the date hereof, other than:
__________________ [if none, so state].


Very truly yours,




By: __________________________
Name: _______________________
Title:_________________________




B-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”


FORM OF NOTICE OF EXTENSION/CONVERSION


Dated as of: ______________


TD Bank, N.A.
324 South Service Road
Melville, New York 11747
Attention: John Topolovec


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (the “Notice”) is delivered
to you under Section 2.3 of the Revolving Loan Agreement dated as of February
24, 2011 (as amended, restated or otherwise modified from time to time, the
“Loan Agreement”), by and among Harris & Harris Group, Inc. (“Borrower”) and TD
Bank, N.A., as lender (“Lender”).
 
 
1.
This Notice is submitted for the purpose of:

 
(Check one and complete applicable information in accordance with the Loan
Agreement.)


o           Converting all or a portion of a Base Rate Loan into a LIBOR Rate
Loan
 
 
(a)
The aggregate outstanding principal balance of such Loan is $__________.

 
 
(b)
The principal amount of such Loan to be converted is $___________.

 
 
(c)
The requested effective date of the conversion of such Loan is _________.

 
 
(d)
The requested LIBOR Interest Period applicable to the converted Loan is ______.

 
 
o
Converting a portion of LIBOR Rate Loan into a Base Rate Loan

 
 
(a)
The aggregate outstanding principal balance of such Loan is $__________.

 
 
(b)
The last day of the current LIBOR Interest Period for such Loan is ___________.

 
 
(c)
The principal amount of such Loan to be converted is $____________.

 
 
(d)
The requested effective date of the conversion of such Loan is _________.

 


 
o
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 
 
(a)
The aggregate outstanding principal balance of such LIBOR Rate Loan is
$__________.

 
 
(b)
The last day of the current LIBOR Interest Period for such Loan is ____________.

 
 
(c)
The principal amount of such LIBOR Rate Loan to be continued is $_____________.

 





C-1
 
 

--------------------------------------------------------------------------------

 



 
 
(d)
The requested effective date of the continuation of such LIBOR Rate Loan is
________.

 
 
(e)
The requested LIBOR Interest Period applicable to the continued LIBOR Rate Loan
is ______.

 
 
2.            All of the conditions applicable to the conversion or continuation
of the Loan requested herein as set forth in the Loan Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such Loan.
 
3.            No Event of Default exists.
 
4.            Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Loan Agreement.
 


IN WITNESS WHEREOF, the undersigned, on behalf of Borrower, has executed this
Notice of Conversion/Continuation this ____ day of __________, 201__.




 

 
HARRIS & HARRIS GROUP, INC.
         
 
By:
        Name        Title           

 





C-2
 
 

--------------------------------------------------------------------------------

 



EXHIBIT “D”


FORM OF GUARANTY











D-1
 
 

--------------------------------------------------------------------------------

 



Schedule 1.1(a)


Permitted Indebtedness


None.











 
 

--------------------------------------------------------------------------------

 

Schedule 5.08(c)


Employee Benefit Plans


Harris & Harris Group 401(k) Plan


 



 
 

--------------------------------------------------------------------------------

 



Schedule 5.10(a)


Prior Business Names


None.



 
 

--------------------------------------------------------------------------------

 







Schedule 5.10(b)


Trademarks, Copyrights, etc.


Harris & Harris Group, Inc.®


Nanotech for Cleantech™


Nanotech for Healthcare™


Nanotech for Electronics™



 

 
 

--------------------------------------------------------------------------------

 



Schedule 5.11(a)


Leases


Lease dated July 1, 2008 by and between Jack Rominger, Tommie Plemons and Dale
Denson as Lessor and Harris & Harris Enterprises, Inc., a Delaware Corporation,
as Lessee.


Lease Agreement, dated September 24, 2009, between Rosh 1450 Properties LLC and
Harris & Harris Group, Inc.


Sublease dated October 19, 2010 by and between Harris & Harris Enterprises, Inc.
and Vector Economics, Inc.


Sublease dated June 5, 2009 by and between Harris & Harris Enterprises, Inc., a
Delaware Corporation and SoftTech VC Inc., a California S Corporation.



 
 

--------------------------------------------------------------------------------

 

Schedule 5.12


Subsidiaries and Affiliates


Harris & Harris Enterprises, Inc.


Harris Partners I, L.P.




 

 
 

--------------------------------------------------------------------------------

 



Schedule 5.13


Other Associations


None.






 



 
 

--------------------------------------------------------------------------------

 

Schedule 5.14


Environmental Matters


None.



 
 

--------------------------------------------------------------------------------

 
